Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kinpara (EP 2891605). Kinpara teaches an electric outboard motor 10 with a main body 20 including an electric motor 21 to rotate a propeller 31 and configured to be attached to ahull of a vessel (paragraph 0027), a tiller handle 25 with a handle bar to turn together with the main body with respect to the hull (paragraph 0032), an accelerator grip 36 including a proximal end located closest to main body and a distal end located opposite (Figure 1), the grip being rotatable with respect to the handle bar (paragraph 0040), the accelerator grip being rotated to rotate the electric motor in a forward or reverse direction (paragraph 0040) and a shift switch 101 located closer to the distal end of the grip, the switch being .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinpara (EP 2891605) in view of Wyant (US 8043132). Kinpara does not teach a reverse alarm. Wyant teaches a reverse alarm (claim 10). It would have been obvious to a person of ordinary skill in the art to form the device of Kinpara with a reverse alarm for safety as taught by Wyant. The combination combines known features to achieve predictable results.
Claims 3, 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe (US 2020/0309015) shows a reverse indicator (Figure 4, element 52).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617